


Exhibit 10.8

 

RESTRICTED STOCK UNIT AWARD

47 MONTH SEMI-ANNUAL VESTING

 

CEO

(TIME BASED)

 

Award Number:

 

 

 

 

Award Date

 

  Number of Units

 

  Final Vesting Date

 

THIS CERTIFIES THAT SureWest Communications (the “Company”) has on the Award
Date specified above granted to [Recipient’s Name] (“Participant”) an award (the
“Award”) to receive that number of restricted stock units (the “Restricted Stock
Units”) indicated above in the box labeled “Number of Units,” each Restricted
Stock Unit representing the right to receive one share of SureWest
Communications Common Stock (the “Common Stock”), plus an additional amount
pursuant to Section 1(b), subject to certain restrictions and on the terms and
conditions contained in this Award and the SureWest Communications 2000 Equity
Incentive Plan (the “Plan”), the terms and conditions of which are incorporated
herein by reference.  A copy of the Plan is available upon request.  In the
event of any conflict between the terms of the Plan and this Award, the terms of
the Plan shall govern.  Any terms not defined herein shall have the meaning set
forth in the Plan.

 

1.                                                                                     
Rights of the Participant with Respect to the Restricted Stock Units.

 

(a)                                 No Shareholder Rights.  The Restricted Stock
Units granted pursuant to this Award do not and shall not entitle Participant to
any rights of a shareholder of Common Stock.

 

(b)                                 Additional Restricted Stock Units.  As long
as Participant holds Restricted Stock Units granted pursuant to this Award, the
Company shall credit to Participant, on each date that the Company pays a cash
dividend to holders of Common Stock generally, an additional number of
Restricted Stock Units (“Additional Restricted Stock Units”) equal to the total
number of whole Restricted Stock Units and Additional Restricted Stock Units
previously credited to Participant under this Award multiplied by the dollar
amount of the cash dividend paid per share of Common Stock by the Company on
such date, divided by the Fair Market Value of a share of Common Stock on such
date.  Any fractional Restricted Stock Unit resulting from such calculation
shall be included in the Additional Restricted Stock Units.  A report showing
the number of Additional Restricted Stock Units so credited shall be sent to
Participant periodically as

 

Page 1 of 5

--------------------------------------------------------------------------------


 

determined by the Company.  The Additional Restricted Stock Units so credited
shall be subject to the same terms and conditions as the Restricted Stock Units
to which such Additional Restricted Stock Units relate.

 

(c)                                  Payment of Restricted Stock Units.  All
Shares of Common Stock shall be issued to Participant in a single payment to the
extent of the vesting of the Restricted Stock Units only on the next business
day immediately following the Participant’s “separation from service” (within
the meaning of Section 409A of the Code except to the extent that such payment
must be deferred for six months after the Participant’s separation of service to
comply with Section 409A of the Code.  Neither this Section 1(c) nor any action
taken pursuant to or in accordance with this Section 1(c) shall be construed to
create a trust of any kind.  The value of any fractional Restricted Stock Unit
or Additional Restricted Stock Unit shall be paid in cash in accordance with the
foregoing timing rules.

 

2.                                                                                     
Vesting.  Subject to the terms and conditions of this Award, 12.5% of the
Restricted Stock Units shall vest, and the restrictions with respect to the
Restricted Stock Units shall lapse, each June 1 and December 1 if the
Participant remains or continues to serve as an employee of the Company until
the respective vesting dates.

 

3.                                                                                     
Forfeiture or Early Vesting Upon Termination of Service.

 

(a)                                 Termination of Service Generally.  If, prior
to vesting of the Restricted Stock Units pursuant to Section 2 or 3, Participant
ceases to serve as an employee of the Company, for any reason (voluntary or
involuntary) other than death, Disability or Retirement (as defined below), or a
Qualifying Termination pursuant to any Change in Control as defined in any
Change in Control Agreement between Participant and the Company (in which event
benefits will be determined by such Agreement and such Agreement shall govern
and control over any provisions of this Award) then, except as otherwise set
forth in this Section 3, Participant’s rights to all of the unvested Restricted
Stock Units shall be immediately and irrevocably forfeited, including the right
to receive Additional Restricted Stock Units.

 

(b)                                 Death or Disability.  If Participant dies
while serving as an employee of the Company or its Subsidiaries, or if
Participant’s service is terminated due to a Disability, then all unvested
Restricted Stock Units shall become immediately vested.  No transfer by will or
the applicable laws of descent and distribution of any Restricted Stock Units
that vest by reason of Participant’s death shall be effective to bind the
Company unless the Committee shall have been furnished with written notice of
such transfer and a copy of the will or such other evidence as the Committee may
deem necessary to establish the validity of the transfer.

 

(c)                                  Voluntary Retirement.  If Participant
voluntarily retires and all of the following conditions are satisfied, all
unvested Restricted Stock Units shall become immediately vested:

 

Page 2 of 5

--------------------------------------------------------------------------------


 

(i)                               Participant has attained his “normal
retirement age” under the Company’s tax-qualified defined benefit retirement
plan or successor defined benefit pension plan (or if the Participant is not a
participant of such plan or if such plan has been terminated, age 65), and

 

(ii)                            The Participant freely and voluntarily retires
without coercion or at the request of the Company, as the Company shall
determine in its own discretion, and

 

(iii)                         The Company, in its sole discretion, determines
that on the date of the Participant’s retirement

 

·                  his performance is satisfactory,

 

·                  he is not in violation of any provision of the Company’s Code
of Ethics,

 

·                  that but for his election to retire, the Company would
continue his employment until the unvested Shares vested in accordance with the
vesting schedule, and

 

·                  the Company determines, in its sole discretion, that the
Company’s financial condition would not be adversely impaired, impacted or
affected by vesting the remaining unvested Shares.

 

(d)                                      Accelerated Vesting.  The vesting terms
under this agreement can be accelerated partially or in whole by the
Compensation Committee at its sole discretion, provided that no distributions
shall be permitted under any accelerated vesting provision under or pursuant to
this agreement, or otherwise, except in compliance with Section 409A of the Code
which presently preclude distributions under this Award until a minimum of six
months after separation from service.

 

4.                                                                                     
Restriction on Transfer.  The Restricted Stock Units and any rights under this
Award may not be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of by Participant otherwise than by will or by the laws of descent and
distribution, and any such purported sale, assignment, transfer, pledge,
hypothecation or other disposition shall be void and unenforceable against the
Company.  No transfer by will or the applicable laws of descent and distribution
of any Restricted Stock Units upon Participant’s death shall be effective to
bind the Company unless the Committee shall have been furnished with written
notice of such transfer and a copy of the will or such other evidence as the
Committee may deem necessary to establish the validity of the transfer. 
Notwithstanding the foregoing, Participant may, in the manner established by the
Committee, designate a beneficiary or beneficiaries to exercise the rights of
Participant and receive any property distributable with respect to the
Restricted Stock Units upon the death of Participant.

 

Page 3 of 5

--------------------------------------------------------------------------------


 

5.                                                                                     
Adjustments to Restricted Stock Units.  In the event that any dividend or other
distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Stock or other securities of the Company or
other similar corporate transaction or event affecting the Common Stock would be
reasonably likely to result in the diminution or enlargement of any of the
benefits or potential benefits intended to be made available under the Award
(including, without limitation, the benefits or potential benefits of provisions
relating to the vesting of the Restricted Stock Units), the Committee shall, in
such manner as it shall deem equitable or appropriate in order to prevent such
diminution or enlargement of any such benefits or potential benefits, make
adjustments to the Award, including adjustments in the number and type of shares
of Common Stock Participant would have received upon vesting of the Restricted
Stock Units; provided, however, that the number of shares into which the
Restricted Stock Units may be converted shall always be a whole number.

 

6.                                                                                     
Income Tax Matters.

 

(a)                               In order to comply with all applicable federal
and state income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal or state payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of Participant, are withheld or collected from Participant.

 

(b)                                 In accordance with the terms of the Plan,
and such rules as may be adopted by the Committee under the Plan, Participant
may elect to satisfy Participant’s federal and state income tax withholding
obligations arising from the receipt of, or the lapse of restrictions relating
to, the Restricted Stock Units, by (i) delivering cash, check (bank check,
certified check or personal check) or money order payable to the Company,
(ii) having the Company withhold a portion of the shares of Common Stock
otherwise to be delivered having a Fair Market Value equal to the amount of such
taxes, or (iii) delivering to the Company shares of Common Stock already owned
by Participant having a Fair Market Value equal to the amount of such taxes. 
The Company will not deliver any fractional share of Common Stock but will pay,
in lieu thereof, the Fair Market Value of such fractional share.  Participant’s
election must be made on or before the date that the amount of tax to be
withheld is determined.

 

7.                                                                                     
Miscellaneous.

 

(a)                                 This Award does not confer on Participant
any right with respect to the continuance of any relationship with the Company
or its Subsidiaries, whether as an employee, officer or director, nor will it
interfere in any way with the right of the Company to terminate such
relationship at any time.

 

Page 4 of 5

--------------------------------------------------------------------------------


 

(b)                                 The Company shall not be required to deliver
any shares of Common Stock until the requirements of any federal or state
securities laws, rules or regulations or other laws or rules (including the
rules of any securities exchange and Section 409A of theCode) as may be
determined by the Company to be applicable are satisfied.

 

(c)                                  An original record of this Award and all
the terms hereof, executed by the Company, is held on file by the Company.  To
the extent there is any conflict between the terms contained in this Award and
the terms contained in the original held by the Company, the terms of the
original held by the Company shall control.

 

(d)                                 The Committee has discretionary authority
with respect to the construction and interpretation of this Award.

 

(e)                                  Except as otherwise expressly provided in
this agreement, any capitalized term used in this agreement shall have the
meaning ascribed to it in the SureWest Communications 2000 Equity Incentive
Plan, as amended and restated.

 

(f)                                   This Award shall be subject to such
additional terms and conditions pertaining to the payment of nonqualified
deferred compensation under Section 409A of the Code, the terms and conditions
of which are fully included herein by reference as such Section may be amended
from time to time.

 

* * * *

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that these Restricted Stock Units are granted under and
governed by the terms and conditions of the Plan and this Restricted Stock Unit
Award.

 

RECIPIENT:

 

SUREWEST COMMUNICATIONS,

 

 

a California corporation

 

 

 

 

 

By:

 

Recipient’s Name

 

 

Name

 

 

 

Title

 

 

 

Date:

 

 

 

Page 5 of 5

--------------------------------------------------------------------------------
